Opinion of the Court
Homer Ferguson, Judge:
The accused officer was tried and convicted by general court-martial convened at Bushey, Hertfordshire, England, for the offense of signing a false official document with intent to deceive, in violation of Articles 107 and 133, Uniform Code of Military Justice, 10 USC §§ 907 and 933, respectively. Several issues are presented in this appeal. *350In the view we take of the case, however, it is only necessary to consider the issue relating to the introduction of evidence of the accused’s juvenile conviction for the offense of burglary. This issue is not one of first impression with this Court.
In United States v Roark, 8 USCMA 279, 24 CMR 89, the prosecution, in an effort to impeach the accused’s credibility, persistently attempted to interrogate the accused with respect to a committal at one time by a state juvenile court to a training school. The law officer permitted inquiry into prior acts of misconduct by the accused during his minority which might have involved moral turpitude, including those which were the cause of the juvenile court proceedings. This Court held that the introduction of evidence of the juvenile court proceedings was error which prejudiced the substantial rights of the accused. After an exhaustive discussion of the various state statutes and authorities dealing with juvenile offenders and their offenses, we adopted what we consider the better rule which forbids the admissibility of such evidence for purposes of impeachment. In the course of our opinion, we had occasion to remark that:
“. . . The guiding social policy of the juvenile delinquency statutes which exist in better than half of the jurisdictions in this country is to reform the juvenile offender’s wayward propensities rather than to punish him. If the rehabilitation process is successful, a fresh start for the minor is envisioned. To achieve this end, provisions have been incorporated in practically all such statutes that records of adjudications or convictions dealing with the disposition of a child are inadmissible in other cases. Other States hold that oral evidence to prove the adjudication or any evidence taken in the proceeding will not be admissible thereafter in the proceedings of other courts. The clear design in laying down those rules of exclusion is that the indiscretions of youth will not be used to brand him in later life, as happens in the case of adult recidivists.”1 [Cf. United States v Shaughnessy, 8 USCMA 416, 24 CMR 226.]
We conclude, therefore, that under the facts and circumstances of the case at bar, the introduction of evidence of the accused’s juvenile conviction and the court’s consideration of such evidence requires reversal of the conviction. In view of the very distinct possibility that the other errors assigned in this appeal may not arise in the event a rehearing is ordered, we deem it unnecessary to consider such additional errors at this time. The decision of the board of review is reversed. A rehearing may be ordered.

 In the instant case, the accused had been found guilty in the Superior Court of the State of California, in and for the County of Los Angeles, on June 23, 1937, of an offense described as “burglary of the second degree.” Official records disclose that at the time of the accused’s conviction, he had recently become sixteen years of age. He was committed to the Preston School of Industry, from which he subsequently received an honorable discharge. Section 735 of the Welfare and Institutions Code of the State of California provides that persons under the age of twenty-one years, shall be adjudged by the court “a ward of the juvenile court.” Section 571 of the Code confers jurisdiction in each Superior Court of the State to sit as a “juvenile court.” The order of the court adjudging a person to be a ward of the juvenile court is not deemed to be a conviction of crime. (Section 736 of the Code.) Pursuant to Section 1000 of the Code, various institutions are designated as correctional schools, among which is the Preston School of Industry. These schools are maintained by the State “for the reception of wards of the juvenile court and other persons committed to the Youth Authority.” Persons honorably dismissed from these correctional institutions “shall thereafter be released from all penalties or disabilities resulting from the offenses for which they were committed.” Upon the final discharge or dismissal of any such person, the court “shall thereupon dismiss the accusation and the action pending against such person.” (Section 1179, Code, supra.)